DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 4/10/20, wherein:
Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUTA ET AL (US 2015/0090769) from Applicant’s IDS filed on 3/10/21
As for independent claim 1, FURUTA discloses a carrying device, comprising: a swivel configured to swivel around a central axis line of a revolution orbit R1 and R2 that passes through a workpiece transfer area X1 and a workpiece work area X2 for a workpiece W1 to be worked on by a robot 5 {see at least figures 1, 2, pars. 0023-0024 and 0034}; a plurality of workpiece holders 4 positioned on the swivel such that when a first one of the workpiece holders is positioned in the workpiece transfer area, a second one of the workpiece holders is positioned in the workpiece work area {see at least figures 1-3, at least pars. 0024-0025, 0030-0034}; a revolution driver configured to cause the swivel to swivel around the central axis line of the revolution orbit {see at least figures 1, item 2 and pars. 0024-0025}; and a tilting driver configured to tilt each of the workpiece holders with respect to the central axis line of the revolution orbit {see at least figure 2, item 44 and pars. 0030-0032}. 
As for dep. claim 2, FURUTA discloses that wherein the tilting driver is further configured to tilt each of the workpiece holders around an axis line perpendicular to the central axis line of the revolution orbit {see at least figure 2, the axis of the workpiece holder is pointed toward us and the central axis is pointed upward}. 
As for dep. claim 14, the limitations of this claim have been noted in the rejections above.  It is therefore considered rejected as set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUTA as applied to the claimed above and in view of YOSHINO (US 2013/0259,611).
As for dep. claim 3, FURUTA discloses claimed invention as indicated above except for a rotation driver configured to rotate each of the workpiece holders around an axis line perpendicular to the axis line for tilting of the each of the workpiece holders. However, YOSHINO suggests a carrier device and robot system which includes such limitation in at least figure 6, pars. 0048, 0057, 0069 and 0073.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of YOSHINO into the system of FURUTA in order to allow the workpiece holders not only tilt but also rotate in order to adjust the workpiece posture accordingly.
As for dep. claim 4, which discloses a robot system, comprising: the carrying device of claim 3; the robot; robot control circuitry configured to cause the robot to perform a preset work with respect to the workpiece held by one of the workpiece holders positioned in the work workpiece area; and workpiece posture adjustment circuitry configured to, during a time period when the robot performs the preset work with respect to the workpiece held by the one of the workpiece holders, change a posture of the workpiece by tilting the workpiece holder by instructing the tilting driver {see FURUTA at least figures 2-4; pars. 0030-0050}. 
As for dep. claim 5, which discloses wherein during the time period when the robot perform the preset work with respect to the workpiece held by the one of the workpiece holders, the workpiece posture adjustment circuitry is further configured to change the posture of the workpiece by tilting the one of the workpiece holders by instructing the tilting driver and by rotating the one of the workpiece holders by instructing the rotation driver {see FURUTA at least figures 2-4, and YOSHINO at least figure 6}. 
As for dep. claim 6, which discloses wherein the robot includes a painting tool configured to discharge a coating material and a multi joint work arm that changes a position and a posture of the painting tool, the robot control circuitry is configured to cause the multi-joint work arm to move the painting tool without pointing the painting tool toward a base of the multi-joint work arm during the time period when the robot performs the preset work with respect to the workpiece held by the one of the workpiece holders, and during a time period when the robot moves the painting tool, the workpiece posture adjustment circuitry is further configured to cause a whole painting target surface of the workpiece to face the painting tool by tilting the one of the workpiece holders by instructing the tilting driver and rotating the one of the workpiece holders by instructing the rotation driver {see YOSHINO at least figures 1, 10, 11 and pars. 0031, 0033, 0043-0046, 0092 and 0096}. 
As for dep. claim 7, which discloses revolution control circuitry configured to cause the revolution driver to swivel the swivel to move the workpiece holding part between the workpiece transfer area and the workpiece work area; and swivel posture adjustment circuitry configured to, during at least a portion of a time period when the revolution driver swivels the swivel, cause at least one of the workpiece holder to be tilted toward the central axis line side of the revolution orbit by tilting by instructing the tilting driver {see FURUTA at least figures 1-4; pars. 0030-0050}. 
As for dep. claims 9-13, 15-18, the limitation of these claims has been noted in the rejections above.  They are therefore considered rejected as set forth above. 
As for dep. claim 9, which discloses a production system, comprising: the robot system of claim 7; and a handling robot configured to carry the workpiece and transfer the workpiece to or from the one of the workpiece holders in the workpiece transfer area, wherein the handling robot includes a transfer holder configured to transfer the workpiece to or from the one of the workpiece holders, and a multi-joint handling arm configured to move the transfer holder, and having a base installed above the carrying device {see FURUTA at least figures 1-4 and at least pars. 0034-0041}. 
As for dep. claim 10, which discloses the handling arm includes a multi joint first scalar arm configured to move a front end thereof in a horizontal plane, and a multi joint second scalar aim connected to the front end of the first scalar arm and configured to move the transfer holder in a vertical plane {see FURUTA at least figures 1-3}. 
As for dep. claim 11, which discloses wherein the robot system is installed in a plurality, and the handling robot is installed such that the transfer holder is positioned in workpiece transfer areas of each of a plurality of robot systems {see FURUTA at least figures 1-4}. 
As for dep. claim 12, which discloses handling control circuitry configured to cause the handling robot to perform, in different time periods, carrying of the transfer holder to the workpiece transfer area of a first one of the plurality of robot systems and carrying of the transfer holder to the workpiece transfer area of a second one of the plurality of robot systems {see FURUTA at least figures 2-4 and the related text}. 
As for dep. claim 13, which discloses wherein the revolution control circuitry of each of the robot systems is configured to cause the swivel to swivel to position one of the workpiece holders for transfer in the workpiece transfer area in accordance with a timing at which the handling robot positions the transfer holder in the workpiece transfer area {see FURUTA at least figures 2-4 and pars. 0010-0014, 0024-0034}


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over FURUTA in view of YOSHINO as applied to the claimed above and further in view of RYUJI ET AL (JPH05170328) (Applicant IDS filed 3/10/21)
As for dep. claim 8, FURUTA/YOSHIDA discloses claimed invention as indicated above except for the swivel posture adjustment circuitry is further configured to change the posture of the workpiece to avoid an obstacle by rotating the one of the workpiece holders by instructing the rotation driver. However, RYUJI suggest that limitation in at least in abstract, figures 1-2.  It would have been obvious to an ordinary skill in the art to incorporate the teaching of RYUJI into the combined teachings of FURUTA/YOSHINO in order to provide the system with the enhanced capability to control to posture of the workpiece to avoid an obstacle if there is one to improve the safety.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Litteral (US 5,271,953); Yoshino (US 2013/0177370); Neidermeier (US 2018/016,9853); Gartner et al (US 2019/0126,377) and Lu (US 2020/003,0095).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664